Name: Regulation (EEC) No 616/72 of the Commission of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: trade policy;  trade;  EU finance;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31972R0616Regulation (EEC) No 616/72 of the Commission of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil Official Journal L 078 , 31/03/1972 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 4 P. 0096 Danish special edition: Series I Chapter 1972(I) P. 0242 Swedish special edition: Chapter 3 Volume 4 P. 0096 English special edition: Series I Chapter 1972(I) P. 0246 Greek special edition: Chapter 03 Volume 7 P. 0165 Spanish special edition: Chapter 03 Volume 5 P. 0172 Portuguese special edition Chapter 03 Volume 5 P. 0172 REGULATION (EEC) No 616/72 OF THE COMMISSION of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC 1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 2; Having regard to Council Regulation No 162/66/EEC 3 of 27 October 1966 on trade in oils and fats between the Community and Greece; Having regard to Council Regulation No 171/67/EEC 4 of 27 June 1967 on export refunds and levies on olive oil, as last amended by Regulation (EEC) No 444/72, 5 and in particular Article 11 thereof; Whereas, to ensure that the export refund system is correctly applied, oils with a high free fatty acid content which are produced and marketed on a very small scale should be excluded from the refund ; whereas for the same purpose subheading No 15.07 A II of the Common Customs Tariff should be subdivided into virgin olive oil and other oil falling within the same subheading; Whereas, if the export levy is to be fully effective, the amount of that levy should be equal to the maximum amounts fixed in accordance with Article 10 (2) of Regulation No 171/67/EEC ; whereas, however, the levy is fixed only where the difference between the c.i.f. price and the market target price for unrefined olive oil might give rise to exports which could lead to disturbances on the Community market; Whereas since the volume of traditional exports in small containers is not noticeably affected by the trend of world prices, provision should be made for an exemption from the levy in respect of these exports ; whereas, however, an exemption in excess of the lowest packaging costs could lead to speculative exports in small containers ; whereas the exemption should therefore be limited to the level of these costs; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1 The export refund shall be granted only on olive oils with a free fatty acid content expressed as oleic acid of not more than 30 g per 100 g. Article 2 For the purposes of granting the export refund, products falling within subheading No 15.07 A II of the Common Customs Tariff shall be subdivided as follows: - 15.07 A II (a) : virgin olive oil; - 15.07 A II (b) : other. Article 3 The amounts of the export levies on olive oil shall be equal to the maximum amounts resulting from the application of Article 10 (2) of Regulation No 171/67/EEC. 1OJ No 172, 30.9.1966, p. 3025/66. 2OJ No L 282, 23.12.1971, p. 8. 3OJ No 197, 29.10.1966, p. 3393/66. 4OJ No 130, 28.6.1967, p. 2600/67. 5OJ No L 54, 3.3.1972, p. 6. However, exports of olive oil falling within subheading No 15.07 A I of the Common Customs Tariff and subheading No 15.07 A II (a) referred to in the first indent of Article 2, in immediate packings of a net capacity not exceeding 5 kg, shall be granted an exemption from the levy amounting to 7 units of account per 100 kg net of oil exported. Article 4 1. The Commission shall fix export levies where the difference referred to in the first subparagraph of Article 10 (2) of Regulation No 171/67/EEC is 2 75 units of account or more per 100 kg. These levies shall be fixed as often as is necessary for the stability of the Community market and in such a way as to ensure that they are applied at least once a week. 2. Subject to the provisions of paragraph 1, the export levies previously fixed shall remain applicable where variations in the factors used to calculate the difference referred to in paragraph 1 would entail an increase or a reduction of less than 0 750 units of account per 100 kg in these levies. 3. The Commission shall notify Member States of the amount of the export levies to be charged per 100 kg of oil exported as soon as such levies have been fixed. Article 5 Commission Regulation (EEC) No 154/69 1 of 27 January 1969 on detailed rules for the application of export refunds and levies on olive oil, as amended by Regulation (EEC) No 2219/70 2, is hereby repealed. Article 6 This Regulation shall enter into force on 1 April 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1972. For the Commission The President S. L. MANSHOLT 1OJ No L 22, 29.1.1969, p. 4. 2OJ No L 240, 31.12.1970, p. 72.